                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/15/2020
----------------------------------------------------------------- X
                                                                  :
  DERRICK PERKINS,                                                :
                                                                  :
                                                  Plaintiff,      :    1:18-cv-3590-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
  ADA PRESLEY, WARDEN NYCDOCS,                                    :
  CAPTAIN TUNSIL, FOOD SERVICE SUP,                               :
  NYCDOCS, CAPTAIN LUE, NYCDOCS,                                  :
  CAPTAIN KELLER, NYCDOCS,                                        :
  CORRECTION OFFICER LANI, NYCDOCS, :
  DAVID VILABREA, MEDICAL DOCTOR,                                 :
  NYCDOCS, CORRECTION OFFICER                                     :
  TORRES, NYCDOCS, CAPTAIN VASQUEZ, :
  NYCDOCS,                                                        :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         As discussed on the record during the telephone conference held on January 15, 2020,

defense counsel is directed to ascertain whether Defendants have knowledge of Mr. Lali’s address

and telephone number. If so, this information should be provided to Plaintiff but need not be filed

with the Court. Defense counsel is further directed to file supplemental briefing regarding whether

New York law permits or requires the redaction of identifying information of detainees, how—if at

all—whether the charges against a detainee were dropped affects this inquiry, and how any

applicable New York law interacts with applicable federal rules related to discovery. To the extent

that defense counsel comes to believe that redaction is not required and instead decides to turn over

contact information for all potential detainee-witnesses, supplemental briefing need not be filed with

the Court and defense counsel may send this information directly to Plaintiff. Defendants’

supplemental briefing or a letter informing the Court that no supplemental briefing will be

forthcoming should be filed as soon as is practicable but no later than February 9, 2020.
        Defense counsel is further directed to conduct an investigation into whether there are

records regarding when and to whom institutional shaving records were checked out at the facility

that housed Plaintiff when the incident that is the basis for this case occurred. Defense counsel is

directed to provide such records to Plaintiff or make a proffer to the Court that no such records

exist no later than February 9, 2020. If defense counsel finds that such records do exist and elects to

turn them over to Plaintiff, he is directed to inform the Court by letter. If such records did exist but

have since been destroyed, defense counsel is directed to describe the circumstances under which

these records were destroyed by letter no later than February 9, 2020.

        Defense counsel is also directed to conduct an investigation to determine if there is video

security footage of the time surrounding the incident that is the basis for this case. If such footage

exists, defense counsel is directed to turn it over to Plaintiff no later than February 9, 2020. If such

footage does not exist, defense counsel is directed to inform the Court by letter. If such footage did

exist but has been destroyed, defense counsel is directed to describe the circumstances under which

the footage was destroyed by letter no later than February 9, 2020.

        Finally, Plaintiff is directed to send a letter to the Court and Defendants pointing to where

Plaintiff requested previously information regarding a search of the meal preparation area no later

than January 22, 2020.

        The deadline for motions for summary judgment is adjourned sine die. The Court expects to

set a schedule for summary judgment motions once it has resolved these discovery disputes.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and




                                                    2
certified mail.

        SO ORDERED.


 Dated: January 15, 2020       _____________________________________
 New York, New York                     GREGORY H. WOODS
                                       United States District Judge




                           3
